ARANT, Circuit Judge
.(dissenting in part).
I agree that respondent is limited in its deduction for investment expenses as held *883by the majority. The postage and printing items included general expense, and either, therefore, required application of the one-fourth of one percent limitation.
I cannot agree, however, that the salary item includes general expense. The reasoning of the Court of Claims in New World Life Ins. Co. v. United States, supra, upon which the majority relies, assumes, as its starting point, that, within the meaning of the act, all the compensation of an officer who renders any general service whatever is necessarily general expense, no matter how much service of a strictly departmental character he may render pursuant to a “reasonable and fair” contract separately made for such service. I regard as sounder the view expressed by the same Court in Sun Life Ins. Co. v. United States, 12 F.Supp. 450.